             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 1 of 12

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for Respondent

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   AARON J. CLARK,                                     CASE NO. 1:18-CV-01084-SKO (HC)
                                  Petitioner,
12                                                       GOVERNMENT’S MOTION TO DISMISS
                            v.                           28 U.S.C. § 2241 PETITION
13

14   STEVEN LAKE, Warden,
                                  Respondent.
15

16

17          Respondent, Steven Lake, Warden, by and through his counsel, McGregor W. Scott, United
18 States Attorney, and Heiko P. Coppola, Assistant United States Attorney, moves to dismiss to Aaron

19 Clark’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241.

20                                         I.      INTRODUCTION
21          On August 13, 2018, Petitioner Aaron Clark (“Clark”) filed a second petition for writ of habeas
22 corpus pursuant to 28 U.S.C. § 2241, once again challenging the legality of his sentence. Clark asserts,

23 among other things, that his sentence should be vacated in light of the Supreme Court’s holding in

24 Mathis v. United States, 136 S.Ct. 2243 (2016) and that he is actually innocent of Count Five, which

25 charged a violation of 18 U.S.C. § 924(c). Clark’s claims may not be raised under 28 U.S.C. § 2241

26 because the escape hatch provision does not apply. Mathis is not retroactive and cannot be used as a

27 basis for § 2241 relief. Clark cannot meet the jurisdictional requirements of § 2241, he waived his right

28 to collateral attack in these circumstances in the plea agreement, and attempts to re-litigate other grounds


      RESPONDENT’S MOTION TO DISMISS                     1
                Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 2 of 12

 1 for relief that have already been denied or are meritless. Accordingly, Clark’s petition should be

 2 dismissed under Federal Rule of Civil Procedure 12(b)(1), (6); 28 U.S.C. § 2243 and 28 U.S.C.

 3 § 2255(e).

 4                       II.      FACTUAL AND PROCEDURAL BACKGROUND
 5          Clark, a Bureau of Prisons (BOP) inmate incarcerated at the Federal Correctional Institution in

 6 Atwater, California (“FCI Atwater”), is currently serving a sentence of 202 months. Clark’s sentence

 7 was the result of a plea agreement entered under Fed. R. Crim. P. 11(c)(1)(C). United States v. Clark,

 8 Case No. 8:12-cr-00243 LSC (D. Neb.), ECFs 98, 99, 104, and 107. 1 Attachments 1, 2.

 9          A.      Procedural History
10          On April 16, 2013, a grand jury returned a superseding indictment against Clark alleging seven

11 violations of 21 U.S.C. § 841(a)(1) and (b)(1), and 18 U.S.C. §§ 922(g)(1), 924(a)(2),

12 924(c)(1)(B), and 1512(b)(1). ECF 37. Attachment 3. On September 30, 2013, Clark entered a guilty

13 plea to Counts Two and Five of the superseding indictment, which charged him with distribution of a

14 mixture or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §

15 841(a)(1) and (b)(1), and carrying a firearm during and in relation to a drug trafficking crime, in

16 violation of 18 U.S.C. § 924(c)(1)(B). ECF 99. Attachment 1. Clark entered his guilty plea under Fed.

17 R. Crim. P. 11(c)(1)(C), which bound the parties, to a sentence of 202 months of imprisonment provided

18 the Court accepted the plea agreement. ECF 98 at 4. Attachment 2. For its part, the government agreed

19 to dismiss the remaining counts of the superseding indictment at sentencing. Id. at 1. As part of the plea

20 agreement, Clark agreed to waive his right to appeal or collaterally attack his conviction or sentence,
21 except in two circumstances: (1) if the “Eighth Circuit Court of Appeals or the United States Supreme

22 Court later find that the charge to which the Defendant is agreeing to plead guilty fails to state a crime,”

23 and (2) “the right to seek post[-] conviction relief based on ineffective assistance of counsel, or

24 prosecutorial misconduct, if the grounds for such claim could not be known by the defendant at the time

25 the Defendant enters the guilty plea contemplated by this plea agreement.” Id. On January 6, 2014, the

26 Court accepted the plea agreement and sentenced Clark to 202 months of imprisonment (82 months for

27
            1
            Unless otherwise indicated, all referenced docket entries (ECF) herein refer to entries in Clark’s
28 underlying criminal docket, Case No. 8:12-CR-00243-LSC (D. Neb.). Attachment 1.


      RESPONDENT’S MOTION TO DISMISS                      2
                Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 3 of 12

 1 Count Two served consecutively to 120 months for Count Five). ECF 104, 107. Attachments 1, 2.

 2 Defendant did not appeal his guilty plea on the merits.

 3          B.      Clark’s Prior 28 U.S.C. § 2255 Petitions
 4          On September 29, 2014, Clark moved to vacate his sentence under 28 U.S.C. § 2255, alleging

 5 ineffective assistance of counsel. ECF 113. Attachment 4. The district court denied Clark’s first §

 6 2255 motion on the merits. ECF 117. Attachment 5. The Eighth Circuit Court of Appeals rejected

 7 Clark’s petition for authorization to file a successive habeas application. ECF 121, 122. Attachment 6.

 8          On May 9, 2016, Clark filed a second motion to vacate his sentence under 28 U.S.C. § 2255,

 9 challenging his status as a career offender under Johnson v. United States, 135 S.Ct. 2551 (2015). ECF

10 126. Attachment 7. Clark claimed that his “firearm was not in no way used in furtherance of the drug

11 crime,” that the “law that i [sic] was sentenced under at the time of my sentencing has changed,” and

12 that the “consecutive mandatory minimum sentence of 10 years would now be an absurd application of

13 the law.” Id. Clark’s assertion that he had not used the firearm in furtherance of a drug crime was

14 tantamount to an actual innocence claim. On June 3, 2016, the district court denied Clark’s second §

15 2255 motion, noting that Clark had failed to obtain the required certification from the court of appeals to

16 proceed. ECF 128, 129. Attachment 8. On June 20, Clark filed a “notice of appeal” of the denial,

17 which the district court construed as a request for a certificate of appealability and denied. ECF 130,

18 133. Attachment 9.

19          On June 29, 2016, Clark filed a third motion under 28 U.S.C. § 2255, again based on the holding

20 of Johnson v. United States. ECF 136, 137. Attachment 10. On the same day, the District of Nebraska
21 issued General Order number 2016-07 2 regarding petitions arising under Johnson, granting Clark leave

22 to file an amended motion under 28 U.S.C. § 2255 on or before the earlier of thirty days hence or July

23 25, 2016. ECF 138. Attachment 11.

24          On November 4, 2016, the Eighth Circuit denied Clark’s petition for authorization to file a

25 successive habeas application in the district court, as well as, Clark’s application for a certificate of

26
            2
27          In a previous stipulation and order seeking a stay, this general order was erroneously described
   as having been issued by the Eighth Circuit, when in fact it was issued by the United States District
28 Court for the District of Nebraska. ECF 138. Attachment 11.


       RESPONDENT’S MOTION TO DISMISS                     3
             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 4 of 12

 1 appealability and dismissed his appeal. ECF 141, 143. Attachment 12.

 2          C.      Clark’s First 28 U.S.C. § 2241 Petition
 3          During the pendency of his § 2255 litigation, on June 24, 2016, Clark filed a petition under 28

 4 U.S.C. § 2241. Eastern District of California Case No. 1:16-cv-00912-JLT, ECF 1 (“EDCA ECF”). In

 5 that filing, Clark again challenged his sentence citing Johnson. EDCA ECF 1 at 6 (citing Johnson as

 6 only case in “Statement of Grounds for Relief”), 15 (requesting relief “on the ground that . . . [Johnson]

 7 now gives and absurd meaning to” the statutory enhancement under which petitioner claims to have

 8 been sentenced), 21–30 (citing Johnson on each page). Clark alleged two grounds for relief: (1) that his

 9 enhanced sentence of ten years’ consecutive imprisonment for his conviction on 18 U.S.C. §

10 924(c)(1)(B) was “void as an arbitrary, or an absurd, result” in light of Johnson, and (2) that the

11 sentencing court’s “application of ‘use’ of firearm, rather than possession of firearm[,] provides for an

12 enhancement contrary to law.” EDCA ECF 1 at 3. The magistrate recommended that Clark’s petition

13 be dismissed for lack of jurisdiction, concluding that Clark made no claim of factual innocence under

14 the savings clause of § 2255, that Clark had failed to demonstrate that he has not had an unobstructed

15 procedural opportunity to present his claims and that Johnson did not apply. EDCA ECF 20 at 4-6.

16 The district court adopted the magistrate’s findings and recommendations in full, and dismissed Clark’s

17 § 2241 petition with prejudice. EDCA ECF 21 at 2.

18          D.      Clark’s Second 28 U.S.C. § 2241 Petition
19          Undeterred by repeated judicial denials of arguably the same issues in successive petitions, on

20 August 13, 2018, Clark filed a second § 2241 petition, challenging the application of career offender
21 enhancement, this time pursuant to Mathis v. United States, 136 S.Ct. 2243 (2016) and more specifically

22 alleging actual innocence as to the § 924(c) charge. EDCA Case No. 1:18-CV-01084–SKO (“Petition”).

23 Clark also again raises ineffective assistance of counsel.

24                                            III.     ANALYSIS
25          As with his previous § 2241 petition, Clark does not meet the jurisdictional requirements, waived

26 his right to collaterally attack his conviction and sentence in these circumstances, and presents otherwise

27 meritless claims. Accordingly, the Petition should be dismissed.

28


      RESPONDENT’S MOTION TO DISMISS                     4
               Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 5 of 12

 1            A.      This Court Does Not Have Jurisdiction 3

 2            Clark challenges the legality of his sentence, which generally cannot be litigated under § 2241.

 3 “The general rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by which a federal

 4 prisoner may test the legality of his detention, and that restrictions on the availability of a § 2255 motion

 5 cannot be avoided through a petition under 28 U.S.C. § 2241.” Stephens v. Herrera, 464 F.3d 895, 897

 6 (9th Cir. 2006). “The one exception to the general rule is what we have called the ‘escape hatch’ of §

 7 2255[, which] permits a federal prisoner to file a habeas corpus petition pursuant to § 2241 to contest the

 8 legality of a sentence where his remedy under § 2255 is inadequate or ineffective to test the legality of

 9 his detention.” Id. In order to meet the escape hatch—a “narrow” exception to the general rule that such

10 challenges be brought under § 2255, see Ivy v. Pontesso, 328 F.3d 1057, 1069 (9th Cir. 2003)—

11 petitioner must meet two requirements: first, he must make a claim of actual innocence, and second, he

12 must establish that he had not had an “unobstructed procedural shot” at presenting that claim, Stephens,

13 464 F.3d at 898. Clark bears the burden of proof for establishing the ineffectiveness of § 2255 (and

14 therefore meet these escape hatch requirements). Redfield v. United States, 315 F.2d 76, 83 (9th Cir.

15 1963). Clark does not meet either requirement.

16                    1.     Clark Is Not Actually Innocent

17            “‘[A]ctual innocence’ means factual innocence, not merely legal insufficiency.” Bousley v.

18 United States, 523 U.S. 614, 623 (1998); accord Marrero v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012).

19 “To establish actual innocence, petitioner must demonstrate that, in light of all the evidence, it is more

20 likely than not that no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623; accord
21 Marrero, 682 F.3d at 1192–93. Clark’s attempt to establish that he is actually innocent of Count Five

22 falls short.

23            Clark now contends that the firearm forming the basis of Count Five was not possessed in

24 furtherance of a drug trafficking offense because “the gun was turned over to the CI before the drugs.”

25 Petition at 31. Clark reiterates previous claims that he did not “use”, “carry” or “actively employ the

26
     3
27  This Court “must answer the threshold jurisdictional question whether a petition is properly brought
   under § 2241 or is, instead, a disguised § 2255 motion, before it can proceed to the merits of the claim.”
28 Marrero v. Ives, 682 F.3d 1190, 1194 (9th Cir. 2012).


         RESPONDENT’S MOTION TO DISMISS                   5
              Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 6 of 12

 1 firearm,” the firearm transaction made the drug transaction more logistically difficult, and that his

 2 “actual possession of the firearm was for less than five seconds.” Id. at 31-35. Clark notes that “at most

 3 Clark possessed the firearm in order to sell it to the CI…” Id. at 30.

 4          Even if liberally construed, Clark’s assertion that he sold the firearm prior to the drug sale, rather

 5 than “used” or “carried” it within the meaning of § 924(c), fails to meet the standard of actual innocence

 6 required for application of the escape hatch. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).

 7 Clark does not cite any relevant Ninth Circuit precedent nor does he provide any meaningful analysis

 8 that suggests his sale of controlled substances and a firearm at the same time for money would somehow

 9 render § 924(c) inapplicable. Moreover, while mere receipt of a firearm in a drugs-for-firearms trade

10 does not constitute “use” for purposes of § 924(c), see Watson v. United States, 552 U.S. 74, 83 (2007),

11 by contrast, “a person who supplies a firearm in a drugs-for-firearms trade does indeed ‘use’ the firearm

12 for the purposes of § 924(c),” Muth v. Fondren, 676 F.3d 815, 819 (9th Cir. 2012) (citing Smith v.

13 United States, 508 U.S. 223, 228–229 (1993)).

14          Here, the factual basis in the plea agreement demonstrates that the firearm was an integral part of

15 the drug transaction. ECF 98 at 2. By his signature, Clark agreed that the facts contained within the

16 plea agreement were true and undisputed. Id. Even if the facts are as Clark asserts, he cannot and does

17 not demonstrate that “it is more likely than not that no reasonable juror would have convicted him” of

18 the crime to which he pleaded guilty, Bousley, 523 U.S. at 623. Clark’s actions clearly fit Muth’s

19 holding – by supplying the firearm, Clark certainly used it in furtherance of a drug trafficking offense.

20 Although Clark cites a number of cases from outside the Ninth Circuit in his petition, he fails to clearly
21 articulate how any stand for the proposition that his conduct is outside the scope of § 924(c), in light of

22 Muth’s holding (and reiterating “in light of all the evidence” standard and examining various parts of the

23 record, including indictment, plea agreement, and colloquy in evaluating petitioner’s factual assertion as

24 to nature of underlying firearm transaction). 676 F.3d at 819–20. Clark simply does not meet the

25 requisite standard for an actual innocence claim within the escape hatch.

26                  2.     Unobstructed Procedural Shot
27          Even if Clark could establish factual innocence, the Petition must independently be dismissed

28 because he cannot satisfy the “unobstructed procedural shot” prong of the escape hatch. “In determining


      RESPONDENT’S MOTION TO DISMISS                      6
                Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 7 of 12

 1 whether a petitioner had an unobstructed procedural shot to pursue his claim, we ask whether

 2 petitioner’s claim ‘did not become available’ until after a federal court decision.” Harrison v. Ollison,

 3 519 F.3d 952, 960 (9th Cir. 2008). “In other words, we consider: (1) whether the legal basis for

 4 petitioner’s claim ‘did not arise until after he had exhausted his direct appeal and first § 2255 motion’;

 5 and (2) whether the law changed ‘in any way relevant’ to petitioner’s claim after that first § 2255

 6 motion.” Id.; see also Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011). Here, Clark

 7 argues that, the Supreme Court’s decision in Mathis v. United States, 136 S.Ct. 2243 (2016) renders his

 8 prior convictions ineligible for consideration under the career offender provisions of the Sentencing

 9 Guidelines. Petition at 16. Interwoven throughout this argument are Clark’s actual innocence and

10 ineffective assistance of counsel claims. Petition at 28, 37. Clark cannot demonstrate that he lacked an

11 unobstructed procedural shot on any of these grounds. 4

12                          a.     Nature of the Criminal Activity
13          The nature of the criminal activity for which Clark was charged and to which he pleaded guilty

14 was known to him prior to the exhaustion of his first § 2255 motion. As noted above, Clark now asserts

15 that he sold the shotgun immediately prior to the drugs but this factual assertion was available to him at

16 the time of his conviction, let alone at the time of his first § 2255 motion. Moreover, any “legal basis”

17 for his actual innocence claim—that the supposed sale of the shotgun renders Watson applicable to, and

18 preclusive of, his conviction—arose in 2007, well before his conviction or first § 2255 exhaustion.

19 Watson, 552 U.S. 74, 83 (2007). Similarly, the Ninth Circuit’s holding in Muth, 676 F.3d at 819 also

20 occurred well prior to his conviction and first § 2255. Clark points to no new authority that altered the
21 law in this area in his favor. 5 In fact, Clark even repeatedly asserted in his first § 2255 motion that he

22 was innocent of Count Five. ECF 113 at 15-18. Attachment 4. No colorable argument exists that this

23 ground for relief was unavailable for him to raise during his first § 2255 motion.

24          4
               As the magistrate recognized in her decision recommending dismissal of Clark’s previous
     § 2241 petition “Petitioner has had multiple opportunities to present his claim to the sentencing court.
25   He has in fact filed three previous § 2255 motions.” EDCA ECF at 4.
     5
26     Indeed, the case law in this area is not supportive of his theory of § 924(c)’s reach. See Smith, 508 U.S.
     at 236–37 (holding that “the phrase ‘uses . . . a firearm’ is broad enough in ordinary usage to cover use
27   of a firearm as an item of barter or commerce . . . .”); see also United States v. Mahan, 586 F.3d 1185,
     1188–89 (9th Cir. 2009) (holding that accepting gun in exchange for drugs violates the “in furtherance
28   of” drug trafficking offense prong of § 924(c), and collecting cases).


      RESPONDENT’S MOTION TO DISMISS                      7
             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 8 of 12

 1                         b.      Clark’s Reliance on Mathis Is Misplaced

 2          Clark argues at length under Mathis v. United States, 136 S.Ct. 2243 (2016) and other cases, that

 3 his two prior convictions for a crime of violence or a controlled substances offense do not qualify him as

 4 a career offender under the Sentencing Guidelines. Petition at 16. Clark’s reliance on Mathis is

 5 misplaced.

 6          On June 23, 2016, the Supreme Court issued its decision in Mathis v. United States, 136 S.Ct.

 7 2243 (2016). In Mathis, the Supreme Court considered the imposition of a fifteen year 18 U.S.C.

 8 § 924(e) (ACCA) enhanced sentence for defendants convicted of being a felon in possession of a

 9 firearm. In Mathis, the defendant had three prior convictions “for a violent felony,” including “burglary,

10 arson or extortion.” Id. The Supreme Court held that since the elements of Iowa’s burglary law (which

11 applied to “any building, structure [or] land, water, or air vehicle”) were broader than elements in

12 generic “burglary” (which required unlawful entry into a “building or other structure”) such prior

13 convictions under the Iowa burglary law did not support § 924(e) sentence enhancement. In other

14 words, in reviewing the § 924(e) enumerated offense sentence enhancement, the Supreme Court

15 reiterated the longstanding rule that qualifying prior convictions must be based on a generic definition of

16 the crime and that prior convictions based under an overbroad state offense definition may not provide a

17 valid basis for the § 924(e) sentencing enhancement. Id.

18          On the one hand, even though Mathis arose after Clark filed his first § 2255 motion in his court-

19 of-conviction, Clark could arguably raise his Mathis claim in a successive § 2255 motion in his court-of-

20 conviction. Jones v. Langford, 2017 WL 3575705 at *4 (The “general rule in [the Ninth Circuit] is that
21 the ban on unauthorized second or successive petitions does not per se make § 2255 inadequate or

22 ineffective.”) citing Stephens, 464 F.3d at 898. See also Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir.

23 2003). Any such successive 2255 motion may not be filed in Petitioner’s court-of-custody (under

24 2255(e)’s escape hatch) but rather as a matter of law, must be filed in Clark’s court-of-conviction. Id.

25 Following Jones, this procedural shot remains extant and unobstructed for Petitioner to test the legality

26 of his sentence. Id.

27          On the other hand, Mathis is not retroactive. In this regard, Clark’s claim is barred. The Circuit

28 Courts, including the Ninth Circuit, have uniformly held that Mathis is not a retroactive rule granting


      RESPONDENT’S MOTION TO DISMISS                     8
               Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 9 of 12

 1 further habeas review. See e.g. Arazola-Galea v. United States, 876 F.3d 1957 (9th Cir. 2017); United

 2 States v. Martinez-Lopez, 864 F.3d 1034 (9th Cir. 2017); Washington v. United States, 868 F.3d 64, 66

 3 (2d Cir. 2017); In re Lott, 838 F.3d 522, 523 (5th Cir. 2016); In re Conzelmann, 872 F.3d 375, 376-77

 4 (6th Cir. 2017); Dawkins v. United States, 829 F.3d 549, 551 (7th Cir. 2016); In re Hernandez, 857 F.3d

 5 1162, 1164 (11th Cir. 2017). In Arazola-Galea, the Ninth Circuit denied petitioner’s claims holding

 6 “Mathis does not establish a new rule of constitutional law; rather it clarifies application of the

 7 categorical analysis to the Armed Career Criminal Act (ACCA).” In doing so, the appellate court

 8 recognized that the Supreme Court in Mathis merely observed “longstanding principles. Id. at 1259-60.

 9 Similarly, the Jones court also recognized that Mathis may not be retroactively applied as a new rule of

10 constitutional law. Jones, 2017 WL 3575705 at *5.

11           Even if Mathis were retroactive, it would be inapplicable to Clark because he was not sentenced

12 as an armed career criminal nor was he sentenced as a career offender. Although Clark may have been

13 classified as a career offender in the PSR, the terms of his plea agreement were expressly not

14 conditioned upon that finding. Revised PSR at 8; ECF 98. Attachment 13 filed under Seal, 2. Whether

15 Clark’s prior convictions suffice as the predicates for being a career offender under the remaining cases

16 he cites are plainly irrelevant to this analysis. Pursuant to his plea under Fed.R.Crim.P. 11(c)(1)(C),

17 Clark received the following agreed-upon sentence: 82 months of imprisonment on count two (charging

18 21 U.S.C. § 841(a)(1) and (b)(1)), and 120 months of imprisonment on count five (charging 18 U.S.C. §

19 924(c)(1)(B)), to be served consecutively. ECF 98 at 3; ECF 107 at 2. Attachment 2. His ten-year

20 mandatory minimum sentence has nothing to do with the residual clause, ACCA or being a career
21 offender. Rather, the sentence is a statutory mandate that accompanies Clark’s crime of conviction,

22 without reference to previous felonies. See 18 U.S.C. § 924(c)(1)(A), (B) (“[A]ny person who, during

23 and in relation to any . . . drug trafficking crime . . . uses or carries a firearm, or who, in furtherance of

24 any such crime, possesses a firearm, shall, in addition to the punishment provided for such . . . drug

25 trafficking crime . . . [i]f the firearm possessed . . . is a . . . short-barreled rifle, short-barreled shotgun, or

26 semiautomatic assault weapon . . . be sentenced to a term of imprisonment of not less than 10 years.”).

27 The consecutive nature of the sentence is similarly statutorily mandated. See Id. § 924(c)(1)(D)(ii)

28 (providing that “no term of imprisonment imposed on a person under this subsection shall run


       RESPONDENT’S MOTION TO DISMISS                        9
             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 10 of 12

 1 concurrently with any other term of imprisonment imposed on the person, including any term of

 2 imprisonment imposed for the crime of violence or drug trafficking crime during which the firearm was

 3 used, carried, or possessed”).

 4          Neither Mathis nor any of the other case law cited by Clark provides a legal basis to challenge

 5 his sentence because he was not sentenced as a career offender. Clark’s advisory guideline range had he

 6 been sentenced as a career offender would have been 151-188 months (Offense Level 29; Criminal

 7 History Category VI) with an additional 120 months to run based on his conviction for Count Five. See

 8 Revised PSR at 22. Attachment 13 filed under Seal. Under the career offender guidelines, the lowest

 9 sentence Clark could have received would have been 271 months (22.5 years). Clark clearly received

10 the benefit of the bargain – he saved himself nearly 6 additional years of imprisonment. Moreover,

11 Clark has not otherwise identified any other change in the law relevant to his ten-year mandatory

12 minimum consecutive sentence as to that Count 5. Clark cannot demonstrate that he lacked an

13 unobstructed procedural shot to presenting his current claim.

14                  3.     Ineffective Assistance of Counsel
15          Clark initially raised ineffective assistance of counsel in his first § 2255 motion, which was

16 denied by the district court. ECF 117. Attachment 5. Clark again raises this issue in his current

17 petition. Petition at 37. All of the issues Clark raises were known to him at the time he entered his

18 guilty plea. He does not point to any intervening retroactive change in the law that would somehow

19 allow him to raise this issue in the current petition. As with his other claims, Clark again cannot

20 demonstrate that he lacked an unobstructed procedural shot to presenting this claim.
21          B.      Clark Waived Collateral Review
22          Even if somehow construed as an actual innocence claim for which he lacked an unobstructed

23 procedural shot previously, Clark largely waived his right to collaterally attack his conviction or

24 sentence. Under his plea agreement, he “knowingly and expressly waive[d] any and all rights to contest

25 [his] conviction and sentence in any post-conviction proceedings . . . .” ECF 98 at 5. Attachment 2.

26 The only exceptions to this waiver occur if (1) “the Eighth Circuit Court of Appeals or the United States

27 Supreme Court later find that the charge to which the defendant is agreeing to plead guilty fails to state a

28 crime,” or (2) he argues for relief based on ineffective assistance of counsel or prosecutorial misconduct


      RESPONDENT’S MOTION TO DISMISS                     10
             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 11 of 12

 1 “if the grounds for such claim could not have been known by the defendant at the time [he] enter[ed]

 2 [his] guilty plea.” Id. Neither circumstance occurred here. Clark’s drug and firearm offenses are still

 3 federal criminal offenses under Supreme Court and Eighth Circuit case law. Clark does not seek relief

 4 based on ineffective assistance of counsel or prosecutorial misconduct on the basis that such claims

 5 “could not have been known by the defendant” at the time of his guilty plea. Such waivers, knowingly

 6 and voluntarily entered, see ECF No. 117 (order denying Clark’s initial § 2255 discussing voluntary and

 7 knowing entry into plea and entry into plea agreement), are enforceable. DeRoo v. United States, 223

 8 F.3d 919, 923 (8th Cir. 2000) (discussing benefits of enforcing knowing and voluntary waivers of

 9 collateral appeal rights); United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir. 1993) (enforcing

10 collateral attack waiver). Attachment 6. Clark has waived his right to collaterally attack his conviction

11 or sentence, and his petition should be dismissed.

12                                          IV.       CONCLUSION
13           Clark’s petition for habeas corpus should be dismissed because he fails to meet the jurisdictional

14 requirements of 28 U.S.C. § 2241, otherwise waived his right to collaterally attack his sentence, and

15 does not articulate a meritorious claim for relief, for the reasons set forth above.

16

17
      Dated: May 28, 2019                                      MCGREGOR W. SCOTT
18                                                             United States Attorney
19                                                       By: /s/ HEIKO P. COPPOLA
                                                             HEIKO P. COPPOLA
20                                                           Assistant United States Attorney
21

22

23

24

25

26

27

28


      RESPONDENT’S MOTION TO DISMISS                     11
             Case 1:18-cv-01084-SKO Document 17 Filed 05/28/19 Page 12 of 12

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for Respondent

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     AARON J. CLARK,                                    CASE NO. 1:18-CV-01084-SKO (HC)
11
                           Petitioner,
12                                                      CERTIFICATE OF SERVICE
     v.
13
     STEVEN LAKE, Warden,
14
                           Respondent.
15

16          The undersigned hereby certifies that she is an employee in the Office of the United States

17 Attorney for the Eastern District of California and is a person of such age and discretion to be competent

18 to serve papers. She also certifies that on May 28, 2019 a copy of the RESPONDENT'S MOTION TO

19 DISMISS and ATTACHMENTS; REQUEST TO SEAL ATTACHMENT 13; NOTICE OF REQUEST

20 and PROPOSED ORDER was served by placing said copy in a postpaid envelope addressed to the
21 person(s) hereinafter named, at the place(s) and address(es) stated below, which is/are the last known

22 address(es), and by depositing said envelope and contents in the United States Mail at Sacramento,

23 California.

24 Addressee(s)
   Arron J. Clark 25056-047
25 ATWATER U.S. PENITENTIARY
   P.O. BOX 019001
26 ATWATER, CA 95301-0910

27                                                              /s/ C. Buxbaum
                                                                C. BUXBAUM
28


      RESPONDENT’S MOTION TO DISMISS                    12
